                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 02/21/20
------------------------------------------------------------------X
TONY “TZEWEN” WU,                                                 :
                                                                  :
                                                    Plaintiff, :
                                                                  :        1:18-cv-6543-GHW
                              -against-                           :
                                                                  :             Order
METROPOLITAN TRANSPORTATION                                       :
AUTHORITY, and METRO NORTH                                        :
COMMUTER RAILROAD COMPANY,                                        :
                                                                  :
                                                 Defendants. :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
         A jury trial in this matter will begin on Tuesday, October 13, 2020 at 9:00 a.m. The Court

will hold a final pretrial conference in this case on Friday, October 2, 2020 at 1:00 p.m. Both the

final pretrial conference and the jury trial will be held in Courtroom 12C of the United States

District Court for the Southern District of New York, Daniel Patrick Moynihan U.S. Courthouse at

500 Pearl Street, New York, New York 10007.

         The parties are directed to submit the following materials no later than June 29, 2020: (1)

the joint pretrial order and other submissions permitted or required under Rule 5 of the Court’s

Individual Rules of Practice in Civil Cases, (2) a proposed brief, mutually acceptable description of

the case, to be read to the venire, and (3) a proposed brief, mutually acceptable overview of the

applicable law, to be read to the jury as part of the Court’s initial instructions prior to opening

statements.

         SO ORDERED.

 Dated: February 21, 2020                                     _____________________________________
 New York, New York                                                    GREGORY H. WOODS
                                                                      United States District Judge
